Sewell, J„:
The defendant, a domestic corporation, is the owner and in possession of about fifty acres of land extending, along the western bank of the Hudson river 1,600 feet and back to the top of the mountain. The property was purchased in February, 1899, for the purpose of quarrying and selling the trap rock which forms the principal part of the mountain. For several weeks prior to the commencement of this action the defendant was engaged in blasting rocks, cutting down trees, making roads and preparing for the opening of a trap rock quarry and the erection of crushers. The plaintiff Tucker is, and for the past fifteen years has been, the owner of about twenty acres of land, the northern line of which is 350 feet from the southern line of the defendant’s property. Upon these premises is a large and expensive residence, greenhouses and conservatories, surrounded by grounds beautified by shade trees, shrubbery and flowers.
The plaintiff McQuaide is the owner of fifty acres of land located between plaintiff Tucker’s premises and the land of the defendant. Upon this tract is a large and attractive residence, surrounded by •beautiful and extensive grounds planted, with ornamental trees, flowers and vines.
The complaint alleges that the defendant, by its agents and servants, in preparing its premises for the erection of crushers and the opening of the quarry, has discharged comparatively small quantities -of dynamite and made comparatively light blasts, the effect of which has been to jar the dwelling houses upon the plaintiffs’ premises, to shake the glass therein and to throw fragments of rock close to the premises in which plaintiff McQuaide has an interest; that, as plaintiffs are informed and believe, the defendant intends, after said quarry is open, to make larger blasts and use greater quantities of dynamite or powder therefor, and, unless the defendant - is restrained and enjoined from carrying on said proposed business *523upon said premises, it and its agents and servants will within a few weeks begin the blasting and crushing of rock; that the noise from the blasts and crushers will greatly-disturb and annoy the plaintiffs and the.members of their respective families; that the dust, dirt and smoke from the blasts, furnaces and crushers will be carried upon the plaintiffs’ lands and into their buildings; that the shock of the blasts and the stone and rocks thrown upon their premises will injure the buildings; that the use and enjoyment of the said premises will be prevented and destroyed and that the plaintiffs will suffer great and irreparable injury and damage. The plaintiff Tucker testified that “ several of the blasts shook the house so that the windows would rattle — a very perceptible shock to the house. That occurred several times. * * * I was in the house at the time, and the shock was perceptibly felt by me; * * * the effect of those frequent blasts and the noise * * * have been very annoying to me, * * * and the reports from them have been very distinctly heard upon my premises.” Two other witnesses testified that the blasts were loud and made the windows rattle, and one of them added that they shook her house and cracked the walls of her parlor.
It is an elementary principle of law that every person has the legal right to occupy, enjoy and use his own property in the way and manner that shall best subserve his private interest. This general right is, however, not absolute, but is limited, qualified and restrained by the co-existence of equal rights in his neighbors and other members of the community to the use of their property, so that each in exercising his rights must do no act which causes injury to any legal right of another. This does not forbid all use by one of his property which annoys or disturbs his neighbor in the enjoyment of his property. The development of industries and manufactories is a matter of concern to the public, in the furtherance of which the individual must put up with a reasonable degree of inconvenience inseparable from their prosecution.
Authorities are numerous sustaining the proposition that the rights of each person living in society are liable to be modified and abridged by the exercise by others of their own rights, and so far as they are thus abridged the loss is damnum absque mgu/ria.
Lord Justice.Jambs, speaking of the use of the land, said in *524Salvin v. North Brancepeth Coal Co. (L. R. [9 Ch. App.] 705): “ If some picturesque haven opens its arms to invite the commerce of the world, it is not for this court to forbid the embrace, although the fruit of it should be the sights and sounds and smells of a common seaport and shipbuilding town which would drive the Dryads and their masters from their ancient solitudes.”
A man may do many things on his own land which may result in injury to the property of others,, without being answerable for the consequences. If he acts with proper care and skill, he may set fire to his fallow grounds, and though the fire run into and destroy the woodland of his neighbor, no action will lie. (Clark v. Foot, 8 Johns. 421 ; Cosulich v. S. O. Co., 122 N. Y. 118.) He may open and work a coal mine in his own land, though it injures the house which another has built at the extremity of his land (Partridge v. Scott, 3 M. & W. 220), and he may do the same thing, though it cut off an underground stream of water which before supplied his neighbor’s Well, and leave the well dry. (Acton v. Blundell, 12 M. & W. 324.) He may build on his own land, though it stops the lights of his neighbor. (Mahan v. Brown, 13 Wend. 261; Parker v. Foote, 19 id. 309.). He may dig a pit on his own land, be it never so deep, though the house of his neighbor be undermined thereby and fall into the pit (Panton v. Holland, 17 Johns. 92), and he may erect a dam on his own land by which he withholds, the water from a mill below, to the injury of its owner. (Palmer v. Mulligan, 3 Caines, 308.)
In each of these cases the plaintiff was restricted in some particular mode of enjoying his property by the exercise of a right of domain on the part of the defendant. There was damage, but no wrong, because what was done by the adjacent owner was in the lawful and permitted use of his property.
The test of the permissible use of one’s own land is not whether the use or the act causes injury to a neighbor’s property, or that the injury was the natural consequence, or that the act is in the nature of a nuisance, but' the inquiry is, was the act or use a reasonable exercise of the dominion which the owner of property has by virtue of his ownership over the property, having regard, to all interests affected. (Booth v. R., W. & O. T. R. R. Co., 140 N. Y. 267.)
*525An action on the case for a nuisance does not lie for a reasonable use of any right, although it be to the annoyance of another. (Comyn’s Dig. 215.)
To determine what is a reasonable manner of occupation, enjoyment and use of property, it is necessary to consider its location, peculiarities, the nature and character of the business to be carried on, the exercise of reasonable care and diligence, and the existence of any condition beyond the control of the owner.
A use of property in one locality and under some circumstances may be lawful and reasonable, which, under other circumstances, would be unlawful, unreasonable and a nuisance. (Campbell v. Seaman, 63 N. Y. 568.) In an action for an injunction it is also necessary to consider the degree of the injury complained of. The annoyance and the disturbance of comfort and the enjoyment of property must be substantial and real, especially so when there has been no invasion of property and it is sought to restrain a useful and necessary business.
It appears from the evidence that the defendant’s property in its natural condition is practically.valueless, and the sole use which can be made of it is to convert the trap rock into a marketable form, when it is a valuable adjunct in road and street construction. The plaintiffs do not impute to the defendant any want of care-or skill in doing the work, or deny its right to use the property for the purposes intended. The objection is not to the thing done, but to the mode of doing it. Blasting, the most objectionable of all the steps necessary to prepare the rock for market, cannot be done except where the trap rock is naturally found. It is not claimed that there is any other available mode of obtaining the rock, or that the property of the plaintiffs has been physically or materially injured.
This case does not fall within the rule recognized and applied in Campbell v. Seaman (63 N. Y. 568), where the nuisance complained of was a brick kiln, which without great difficulty could be removed a sufficient distance from plaintiff’s dwelling to abate the noxious' gases complained of; neither is it analogous to Hay v. Cohoes Company (2 N. Y. 159), where. there was physical invasion by the defendant of the land of the plaintiff, of to Pach v. Geoffroy (67 Hun, 401), where the referee found that the injury could be abated by changing the situation of the dynamos and by removing certain *526belting and pulleys, and the court said: “ While, therefore, the courts are always loath to interfere with the manner of conducting a lawful business, yet, when it can be shown that the manner of conducting it results in injury to another, and that such' injury could be prevented by changing the mode or manner of conducting such business, the court will be disposed to require that the cause of such injury be removed.”
These eases and others of this class have no application to the one at bar. The injury complained of in them did not arise from operations haying any relation to the locality or the nature of the land. They were decided upon the special facts appearing upon the tria*, and are no authority in a case where the same conditions do not exist.
The case of Booth v. R., W. & O. T. R. R. Co. (supra) is closely in point with this. In both cases there was no technical trespass, and the injury was caused by the use of explosives, which was the only method of removing the rock practically available. In both eases the defendants were engaged in necessary work and the blasting could not be done elsewhere. Both of the defendants were free from fault or negligence in doing their work, and the injury in each case was unavoidable and occasioned by the acts of the defendants. in blasting on their own premises in order to fit them for a lawful business. Judge Andrews there said: “ Under these circumstances, we think, the plaintiff has no legal ground of complaint. The protection of property is doubtless one of the great reasons for government. But it is equal protection to all which the law seeks to secure. The rule governing the rights of adjacent landowners in the use of their property seeks an adjustment of conflicting interests through a reconciliation by compromise, each surrendering something of his absolute freedom so that both may live. To exclude the defendant from blasting to adapt its lot to the contemplated uses, at the instance of the plaintiff, would not be a compromise between conflicting rights, but an extinguishment of the fight of the one for the benefit of the other. This sacrifice, we think, the law does not exact.”
The law upon this subject is also- laid down in the case of Marvin v. Brewster Iron Mining Co. (55 N. Y. 538), where the court said: “ Whatever it is necessary for him (defendant) to do for the profit*527able and beneficial enjoyment of his own possession, and which he may do with no ill effect to the adjacent surface in its natural state, that he may do though it harm erections lately put thereon.”
The same principle was decided in Hurdman v. North Eastern Railway Co. (L. R. [3 C. P. Div.] 168), where the court said: “ The owner of land holds his right to the enjoyment thereof, subject to such annoyance as is the consequence of what is called the natural user by his neighbor of his land, and that when an interference with this enjoyment by something in the nature of nuisance * * is the cause of complaint, no action can be maintained if this is the result of the natural user by a neighbor of his land.”
In Rylands v. Fletcher (L. R. [3 H. L.] 330) the proposition is thus stated : “ Where the owner of land, without wilfulness or negligence, uses his land in the ordinary manner of its use, though mischief should thereby be occasioned to his neighbour, he will not be liable in damages.”
From these cases, and from many others which might be cited, it appears to be well established that the owner of land is entitled to the ordinary and natural use and enjoyment of his property, and that he should not be prevented from doing what is necessary to improve or to adapt his property to a lawful use. A rule that would enable the first occupant to control the use of adjoining property would prevent the development of the natural resources of the country, the improvement of property and the prosecution of a lawful trade or business. Certainly is this so where, as in this case, the defendant can make no other use of its property.
There can be no question with respect to the natural use of mining property. “It is established,” says Cotton, L. J., in West Cumberland Iron & Steel Co. v. Kenyon (L. R. [11 Ch. Div.] 782), “ that taking out minerals is a natural use of mining property, and that no adjoining proprietor can complain of the result of careful and proper mining operations.”
The right to mine is an incident to the ownership of mining property, and I can find no'adjudicated case where it has been held or ever suggested that the owner of a mine has not a natural right to work his mine, or is accountable for consequences which he cannot control, so long as his operations are carried on with due care *528and in a reasonable and proper manner, and do not amount to an invasion of plaintiff’s property. According to this doctrine, which applies with equal force to the operations of a trap rock quarry, the defendant has the lawful right to blast and prepare its trap rock for the use to which it is peculiarly fitted. And if it were otherwise, the fact that the plaintiffs’ dwelling houses as dwellings have been or may be affected to some degree by the temporary acts of the defendant, is not sufficient to warrant the destruction of the defendant’s business or for preventing it from blasting on its own land to fit it for the uses intended. There is a manifest distinction between acts and uses which are permanent and continuous and temporary acts which are resorted to in the course of adapting premises to some lawful use. (Booth v. R., W. & O. T. R. R. Co., supra.)
The evidence as to the nature and effect of the blasts does not show that the noise was “ unusual, ill-timed or deafening,” or that the vibrations produced any direct or material injury to the plaintiffs’ property. Neither is it clear that these effects will be permanent and continuous, or that the defendant will not be able to operate its works in such a manner that the plaintiffs will suffer ■ none of the injuries or inconveniences anticipated.
It seems to us, therefore, that the present is not a case in which an injunction should issue; and that the defendant should be permitted to go on with the preliminary work at the risk of not being allowed to operate its works or carry on its business, if. such operation should prove a nuisance, or of being obliged to make good any damage which may ensue.
We are, therefore, of the opinion that the judgment should be reversed, with costs.
All concurred.
Judgment reversed and new trial granted, costs to abide the final award of. costs.